The Chancellor,
finding this to be a question of fact, offered to the parties to make an issue to be tried by a jury. The parties refused, and submitted the case to him.
The Chancellor.
The bill must be dismissed. This is a bond given [for] the purchase money for a negro woman. The plaintiff contends the woman was never delivered to him, and that *626therefore the bond is without consideration. The testimony [of] James Wootten, confirmed by Hasting, Ellis and Culleny, clearly proves a delivery. The woman consented to go with him. He left her of his own accord to borrow a cart to remove her and the child and her chest and bed; before he returned she ran away. It was his folly to leave her. The woman deceived him, but the seller fully complied with his undertaking.